         Case 1:19-cv-04946-SDA Document 86 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  12/2/2020
David Moyal,

                              Plaintiff,
                                                            1:19-cv-04946 (SDA)
                  -against-
                                                            ORDER
Münsterland Gruppe GmbH & Co. KG d/b/a
Original Antique Furniture,

                              Defendant.



STEWART D. AARON, United States Magistrate Judge:

       Following remote oral argument held with the parties today, the Court hereby orders as

follows: By no later than December 23, 2020, Plaintiff shall submit to the Court a schedule of its

current inventory of relevant unsold furniture that indicates, for each unsold item, the date of

Plaintiff’s purchase of that item and the price Plaintiff paid for that item; Plaintiff may also

submit supplemental briefing regarding expectation damages, discovery, or any other matter

discussed during today’s argument. Defendant shall respond by no later than January 6, 2021.

SO ORDERED.

DATED:         New York, New York
               December 2, 2020



                                                    ______________________________

                                                    STEWART D. AARON
                                                    United States Magistrate Judge
